—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about October 5, 1998, which granted defendant’s motion to vacate a default judgment, unanimously affirmed, without costs.
Absent any showing of prejudice caused by defendant’s 22-day delay in appearing, and in view of defense counsel’s diligence once in the case, the motion court properly vacated a default apparently caused by defendant’s short delay in forwarding the summons and complaint to the insurer and the insurer’s short delay in forwarding the file to defense counsel (see, Barajas v Toll Bros., 247 AD2d 242; Rosa v 42 Holding Corp., 254 AD2d 213). A meritorious defense is shown. Concur—Sullivan, J. P., Mazzarelli, Wallach, Rubin and Andrias, JJ.